DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hub et al (“Estimation of the Uncertainty of Elastic Image Registration with the Demons Algorithm”).

With respect to Claim 1: A system comprising: [Hub (page 3034 3rd full para) has disclosed performing the digital image processing method on a computer, wherein a computer comprises at least memory and processor to perform the disclosed method based on software instructions.]
a non-transitory memory; [Hub (page 3034 3rd full para) has disclosed performing the digital image processing method on a computer, wherein a computer comprises at least memory and processor to perform the disclosed method based on software instructions.]
one or more processors coupled to the non-transitory memory and configured to read instructions to cause the system to perform operations comprising: [Hub (page 3034 3rd full para) has disclosed performing the digital image processing method on a computer, wherein a computer comprises at least memory and processor to perform the disclosed method based on software instructions.]
accessing a set of model points of a model of an anatomic structure of a patient, the model points being associated with a model space; [Hub (section 2.4, 2nd paragraph) has disclosed the use of lung datasets having a ground truth (interpreted as the model having pixels at spatial points of the image data interpreted as the “model space”).]
collecting a set of measured points of the anatomic structure of the patient, the measured points being associated with a patient space; [Hub (section 2.4, 2nd paragraph) has disclosed the use of lung datasets having a ground truth (interpreted as the model having pixels at spatial points of the image data interpreted as the “model space”) and a corresponding set of test data of the patient lung images being accordingly deformed (section 2.4, fifth paragraph, the “patient space” and test being the pixel data of the corresponding spatial pixel image space).]
registering the set of model points to the set of measured points using a first set of initial parameters to generate a first transformation; [Hub (section 2.3 and 2.1) has disclosed the initial registration  of points from a test “patient” image and the reference “model” image using DVF transformation process.]
generating one or more sets of perturbed initial parameters based on the first set of initial parameters; [Repeated generation of parameters corresponding to the successive transform iterations to iteratively refine the test/patient to reference/model image has been disclosed by Hub (section 2.3.2).]
performing one or more perturbed registration processes to register the set of model points to the set of measured points using the one or more sets of perturbed initial parameters respectively to generate one or more perturbed transformations; and [Repeated generation of parameters corresponding to the successive transform iterations to iteratively refine the test/patient to reference/model image has been disclosed by Hub (section 2.3.2).]
generating a registration quality indicator based on the first transformation and the one or more perturbed transformations. [Hub (section 2.3.3) based on the initial and all proceeding transformations resulting in the final transformation, a deviation amount is determined and utilized to indicate the uncertainty “quality” of the registration.]

With respect to Claim 5: The system of claim 1, wherein a first set of perturbed initial parameters includes a perturbed point weighting scheme that is different from a point weighting scheme of the first set of initial parameters. [Hub has disclosed the use of an initial DVF for generation and registration that is initially  performed (section 2.3.1), then (section 2.3.4.) a modified DVF is iteratively performed using iteratively determined weightings calculated as per equation 1 (page 3025 section 2.1, second paragraph “delta_u”).]

With respect to Claim 6: The system of claim 1, wherein a first set of perturbed initial parameters includes a perturbed correspondence configuration different from a correspondence configuration point weighting scheme of the first set of initial parameters. [Hub has disclosed the use of an initial DVF for generation and registration that is initially  performed (section 2.3.1), then (section 2.3.4.) a modified DVF is iteratively performed using iteratively determined weightings calculated as per equation 1 (page 3025 section 2.1, second paragraph “delta_u”).]

With respect to Claim 7: The system of claim 1, wherein the generating the registration quality indicator includes:
generating a plurality of point registration errors associated with the anatomic structure based on the first transformation and the one or more perturbed transformations; and [The DVF mapping of the point/pixel spaces (section 2.3.3) has been disclosed by Hub, wherein one or more (section 2.3.2) are performed to register the pixel/points of the corresponding test and model data.]
generating a registration quality index of the registration quality indicator by computing a mean error of the plurality of point registration errors. [The vector based deviation/displacement is determined between the registered image data sets, and a standard deviation is computed representing the uncertainty/quality information/index (section 2.3.3.).]

With respect to Claim 10: The system of claim 7, wherein the plurality of point registration errors are associated with a target region of the anatomic structure. [At least the included lung region that is the target of the image is associated with anatomic structure and is part of the image data utilized in the computations of the process of Hub.]

With respect to Claim 11: The system of claim 1, wherein the operations further comprise:
providing, on a display, a display representation associated with the registration quality indicator. [Hub (Fig 4 and 5) has disclosed both scatter plot type (also see display Table 1 as referenced in the 1st para of section 3.1) and visual image based display of the quality of registration The processing and analysis having been performed on a computer device with visual image data, hence a display of the data has been performed by the resulting tests on a computer of Hub (Fig 5, Fig 6, and 2nd to last para of page 3031).]

Allowable Subject Matter
Claims 16-22, 29, and 46-51 are allowed.
The following is an examiner’s statement of reasons for allowance: Each of independent claims 16, 29 and their corresponding dependent claims 17-22, and 46-51 contain additional claim limitations drawn to the determination of a region of interest to be compared after initial and subsequent perturbations by the registration/transformation process, the comparison of the regions of interest, the determination of a number of registrations performed between said regions, and the determination of the quality indicator based on both a number of region of interest transformations and a number of comparison region of interest transformation. These additional limitations when considered with the other limitations of the presented claims have not been disclosed by the closest known prior art of Hub et al (“Estimation of the Uncertainty of Elastic Image Registration with the Demons Algorithm”), the cited prior art, or reasonable combinations thereof. As per the discussion of at least claim 1, the registration of model and test image data, the additional perturbation parameters of registration transformation, and the indication of a quality indicator based on said registration transformations has been disclosed by the known prior art of Hub. For at least the reasons claims 16-22, 29, and 46-51 are in condition for allowance over the prior art teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 
Salvi J, Matabosch C, Fofi D, Forest J (“A review of recent range image registration methods with accuracy evaluation”) has disclosed and performed a quantitative analysis of image registration techniques to quantify the quality of said techniques.
Kang and Kim (“Automatic SAR Image Registration via Tsallis Entropy and Iterative Search Process”) has disclosed (section III “Tsallis Entropy-Based SAR Registration Approach” part “B”) the use of a quality indicator “Tsallis Entropy” as part of the determination of whether to perform further registration iterations of the coarse to fine image registration process disclosed by Kang. Kang is not prior art, but establishes an overview of techniques relevant to the presently claimed application proximate to the filing data of the present application.
Tam et al (“Registration of 3D Point Clouds and Meshes: A Survey from Rigid to Nonrigid”) has disclosed an overview of registration techniques including iterative type image registration techniques.
Park et al (CN109102490) has disclosed a method of automated image registration quality evaluation, wherein the image data is registered for a predetermined number of iterations. The error “quality” of the registration being a mean square error type metric.
Brockway et al (US 2014/0086464) has disclosed performing an initial and the iteratively performing a sequence of successive image registrations between a target and source image (Fig 3A para 0033).
Zhou et al (US 2013/0182008) has disclosed performing an initial and the iteratively performing a sequence of successive image registrations between a target and source image(Fig 4b ad para 0047) and the determination of registration error (para 0047) based on the amount of change between subsequent registrations. The error information is then utilized to determine if a sufficient amount of registration iterations has occurred to obtain 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666